Case: 15-12731   Date Filed: 05/27/2016   Page: 1 of 16


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 15-12731
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 5:13-cv-00143-ACC-PRL


LARRY KLAYMAN,


                                                          Plaintiff-Appellant,

versus

CITY PAGES,
KEN WEINER,
a.k.a. Ken Avidor,
AARON RUPAR,
PHOENIX NEW TIMES,
MATHEW HENDLEY,
VOICE MEDIA GROUP,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 27, 2016)
              Case: 15-12731    Date Filed: 05/27/2016   Page: 2 of 16


Before WILLIAM PRYOR, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Larry Klayman sued six defendants—Ken Avidor, Aaron Rupar, Matthew

Hendley, City Pages, Phoenix New Times, and Voice Media Group—for

defamation and defamation by implication under Florida law. The district court

granted summary judgment in favor of all the defendants and denied Mr.

Klayman’s motions to disqualify the court and to amend his third amended

complaint. Mr. Klayman now appeals. After review of the record and the parties’

briefs, we affirm.

                                         I

      Because we write for the parties, we assume their familiarity with the

underlying record and set out only what is necessary to resolve this appeal.

      Mr. Klayman sought over $15 million in his defamation suit, which was

based on three internet articles. The complaint was styled in six counts: three

counts for defamation and three counts for defamation by implication. The articles

themselves reported on two separate civil proceedings involving Mr. Klayman.

      In June of 2009, Mr. Klayman and Stephanie Luck, his former wife, were

engaged in an acrimonious child custody and support dispute in Ohio, during

which Ms. Luck accused Mr. Klayman of sexually abusing their children. The

magistrate judge in that case made the following findings of fact:


                                         2
             Case: 15-12731     Date Filed: 05/27/2016   Page: 3 of 16


             [O]n more than one occasion the Plaintiff act [sic] in a
             grossly inappropriately [sic] manner with the children.
             His conduct may not have been sexual in the sense that
             he intended to or did derive any sexual pleasure from it
             or that he intended that the children would. That,
             however, does not mean that he didn’t engage in those
             acts or that his behavior was proper.

             And for all his protestations of innocence . . . he
             repeatedly invoked his Fifth Amendment right against
             self-incrimination . . . [Because this is a civil
             proceeding,] the Court may draw an adverse inference
             from a party’s decision not to respond to legitimate
             questions . . . .

D.E. 95-2 at 22. Mr. Klayman filed an objection to the magistrate judge’s order,

but the Ohio trial court overruled the objection. Mr. Klayman appealed, but the

Court of Appeals of Ohio found that the trial court did not abuse its discretion

when it overruled Mr. Klayman’s objections to “the magistrate’s finding that

Klayman inappropriately touched the children.” D.E. 95-6 at 11–14.

      In November of 2007, Natalia Humm, Mr. Klayman’s former client, filed a

Florida Bar grievance against him for failing to work on her case after she had paid

him a $25,000 retainer. Mr. Klayman and Ms. Humm submitted the matter to the

Florida Bar Grievance Mediation Program. The parties settled, and Mr. Klayman

agreed to pay Ms. Humm $5,000 within 90 days from the date of the mediation

agreement.   Mr. Klayman failed to make timely payments, however, and the

Florida Bar filed a formal complaint with the Florida Supreme Court.            Mr.

Klayman eventually agreed to pay the outstanding amount, admitted to violating
                                         3
              Case: 15-12731    Date Filed: 05/27/2016    Page: 4 of 16


several Rules Regulating the Florida Bar, and consented to a public reprimand by

the Florida Supreme Court.       In August of 2011, the Florida Supreme Court

publicly reprimanded Mr. Klayman for failing to comply with the settlement terms.

      Counts I and IV—the defamation and defamation by implication claims

against Mr. Avidor, Mr. Rupar, City Pages, and Voice Media Group—are based on

an article authored by Mr. Rupar and published in City Pages on September 28,

2012. The article, titled “Bradlee Dean’s Attorney, Larry Klayman, Allegedly

Sexually Abused His Own Children,” discusses Mr. Klayman’s previous

comments linking homosexuality to child abuse and then quotes the Ohio Court of

Appeals decision upholding the magistrate’s factual findings about Mr. Klayman’s

conduct.

      Counts II and V—the defamation and defamation by implication claims

against Mr. Hendley, Phoenix New Times, and Voice Media Group—are based on

an article authored by Mr. Hendley and published in the Phoenix New Times on

February 22, 2013. The article is titled “Birther Lawyer Fighting Joe Arpaio

Recall Was Found to Have ‘Inappropriately Touched’ Kids,” and quotes roughly

the same section of the Ohio Court of Appeals decision that was quoted in the City

Pages article. This February 22, 2013, article reported that “[Mr. Klayman] was

found by a court to have ‘inappropriately touched’ children . . . .” D.E. 52-2 at 1.




                                          4
             Case: 15-12731     Date Filed: 05/27/2016   Page: 5 of 16


      Counts III and VI—the defamation and defamation by implication claims

against Mr. Hendley, Phoenix New Times, and Voice Media Group—are based on

another article authored by Mr. Hendley. This article, published in the Phoenix

New Times on June 18, 2013, and titled, “Larry Klayman Under Investigation by

Arizona Bar,” discussed an investigation by the Arizona Bar into Mr. Klayman’s

efforts to prevent the recall of Sheriff Joe Arpaio. The article provided a link to a

Miami New Times story that discussed Ms. Humm’s Florida Bar grievance. That

Miami New Times story itself included a link; it directed those that clicked it to a

Florida Bar web page that contained several publically available documents

relating to the resolution of Ms. Humm’s grievance against Mr. Klayman,

including the formal complaint, the consent judgment, the report of the referee, and

the Florida Supreme Court reprimand.

      The defendants filed two motions to dismiss the complaint for failure to state

a claim. Both times, the district court granted the motions to dismiss without

prejudice and gave Mr. Klayman leave to amend his complaint.

      On October 20, 2014, the defendants moved for summary judgment. They

argued, in part, that Voice Media Group did not publish any newspapers, that Mr.

Avidor did not write the September 28 article published by City Pages, that the

evidence of actual malice was insufficient to meet a clear and convincing evidence




                                         5
              Case: 15-12731     Date Filed: 05/27/2016   Page: 6 of 16


standard, and that the articles’ statements were true.       Mr. Klayman filed an

opposition to the defendants’ motion for summary judgment.

      Before the district court ruled on the motion for summary judgment, Mr.

Klayman filed a motion to perfect a prayer for punitive damages. The district court

denied the motion because it was filed 11 months after the deadline to amend

pleadings and because Mr. Klayman had not shown good cause to excuse the delay

as required by Rule 16(b) of the Federal Rules of Civil Procedure. Mr. Klayman

then filed a motion for reconsideration and in the alternative motion to certify as

controlling question of law to the Eleventh Circuit for interlocutory appeal, which

the district court denied.

      In April of 2015, the district court granted the defendants’ motion for

summary judgment. In its order, the district court found that Voice Media Group

and Mr. Avidor did not publish any of the articles, that Mr. Klayman had failed to

establish a genuine issue of material fact as to the existence of actual malice, and

that the statements in one of the articles—the February 22 article in the Phoenix

New Times discussing the allegations of inappropriate touching—were true.

Afterward, Mr. Klayman filed a motion to disqualify, under 28 U.S.C. §§ 144 and

455(a), which the district court also denied.

                                          II




                                          6
              Case: 15-12731    Date Filed: 05/27/2016   Page: 7 of 16


      We review for abuse of discretion a district court’s decision as to whether to

disqualify. See Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1319–20 (11th

Cir. 2002).

      Judges must recuse themselves when they are personally biased or

prejudiced against a party or in favor of an adverse party. See 28 U.S.C. § 144.

“To warrant recusal under § 144, the moving party must allege facts that would

convince a reasonable person that bias actually exists.” Christo v. Padgett, 223
F.3d 1324, 1333 (11th Cir. 2000). Judges must also recuse themselves when their

“impartiality might reasonably be questioned,” or when they have “a personal bias

or prejudice concerning a party.” 28 U.S.C. § 455(a) and (b)(1). A court must

conduct the inquiry using an objective standard. See Christo, 223 F.3d at 1333.

      For bias to be sufficient to disqualify a judge, it generally must arise from

extrajudicial sources. See In re Walker, 532 F.3d 1304, 1310–11 (11th Cir. 2008).

If instead, the alleged bias arises from the judge’s remarks or opinions during the

course of judicial proceedings (and not from extrajudicial sources), the party

moving for disqualification must clear a much higher hurdle. The opinions formed

by a judge on the basis of facts introduced or events occurring during judicial

proceedings are not a basis for a bias or partiality challenge unless they “display a

deep-seated favoritism or antagonism that would make fair judgment impossible.”

Liteky v. United States, 510 U.S. 540, 555 (1994). “Mere friction between the

                                         7
              Case: 15-12731    Date Filed: 05/27/2016   Page: 8 of 16


court and counsel . . . is not enough to demonstrate pervasive bias.” Id. (internal

citations omitted).

      Mr. Klayman argues that the district court’s quoting of Alice in Wonderland,

admonitions for his behavior, and the threat of sanctions revealed the court’s bias.

Because Mr. Klayman has produced no evidence that the district court formed any

opinions from extrajudicial sources, he must demonstrate that the district court’s

remarks display such bias that a fair judgment is impossible.

      Many sections of the district court’s order begin with quotes from or

allusions to Alice in Wonderland. For example, the court used the following

quotation as a subheading in the section discussing actual malice: “I’ve been

considering words that start with the letter M. Moron. Mutiny. Murder. Mmm—

malice.” D.E. 124 at 22. Mr. Klayman alleges that the quote implied that he was

the moron and thus demonstrated bias. But the use of a literary device to enliven a

summary judgment order does not evidence the kind of “deep seated favoritism or

antagonism that would make fair judgment impossible.” Liteky, 510 U.S. at 555.

      With respect to the district court’s admonitions, Mr. Klayman primarily

takes exception to the district court’s following comments:

             [T]he Court learned early on in this case that this
             approach to litigation is the norm and not the exception
             for Plaintiff.

             While the Court would not ordinarily conclude with an
             admonition . . . when Plaintiff receives unfavorable
                                         8
              Case: 15-12731    Date Filed: 05/27/2016    Page: 9 of 16


             rulings, he often plunges into a tirade against whomever
             he feels has wronged him . . . This is all to say that the
             Court will review any motion for reconsideration of this
             Order with a very sharp lens. Should Plaintiff file a
             motion to reconsider, the Court forewarns Plaintiff that
             any such motion must at least arguably meet the stringent
             standard for reconsideration of an Order, at the risk of
             facing sanctions from the Court.

D.E. 124 at 14 n.7 and 32. He forgets to mention, however, that the district court

also reproved the defendants for possible “sandbagging” and “negligence.” D.E.

124 at 13-14 n.6.

      It is not uncommon for judges to quote literature or admonish parties for

their behavior. See, e.g., Mobile Logistics, LLC v. Old Dominion Freight Line,

Inc., Docket No. 4:12-cv-02297 (S.D. Tex. filed Nov. 7, 2012) (admonishing

attorneys, “1. Motions to the court must be filed with a caption. / 2. E-mails will

not be read and will be deleted. The court is not your ex-girlfriend’s Facebook

wall.”). Mr. Klayman contends that the comments were unnecessary, mocking,

and unbecoming of a federal judge. What Mr. Klayman fails to do is produce

evidence or convincingly show that these statements made a “fair judgment

impossible.” We therefore hold that the district court did not abuse its discretion in

denying Mr. Klayman’s motion to disqualify.

                                         III

                                          A



                                          9
             Case: 15-12731      Date Filed: 05/27/2016    Page: 10 of 16


      In Florida, defamation is composed of the following elements: (1)

publication, (2) a defamatory statement, (3) falsity, and (4) actual damages. See

Jews For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008). Additionally, the

First Amendment requires that a plaintiff who is a public person (as stipulated by

the parties here) prove that the defendant acted with actual malice—knowledge or

reckless disregard as to the falsity of the statement. See Gertz v. Robert Welch,

Inc., 418 U.S. 323, 342 (1974). This constitutional requirement is examined under

a subjective standard, and a plaintiff must produce evidence that the defendants

“actually entertained serious doubts as to the veracity of the published account, or

[were] highly aware that the account was probably false.”             Michel v. NYP

Holdings, Inc., 816 F.3d 686, 703 (11th Cir. 2016) (remanding the case to allow

the plaintiffs to plead facts sufficiently alleging actual malice).

      The elements of defamation by implication are (1) a juxtaposition of a series

of facts so as to imply a defamatory connection between them, or (2) the creation

of a defamatory implication by omitting facts. See Rapp, 997 So. 2d at 1106.

Defamation of a public figure by implication also requires proof of actual malice

because it “is subsumed within the tort of defamation . . . [so] all of the protections

of defamation law . . . [are] extended to the tort of defamation by implication.” Id.

at 1108. See also Kendall v. Daily News Pub. Co., 716 F.3d 82, 90 (3d Cir. 2013)

(“We agree with the First, Sixth, Seventh, and Ninth Circuits: plaintiffs in

                                           10
             Case: 15-12731    Date Filed: 05/27/2016   Page: 11 of 16


defamation-by-implication cases must show something beyond knowledge of, or

recklessness in regard to, the falsity of the statement’s defamatory meaning.”)

(emphasis omitted).

                                         B

      We review de novo a district court’s grant of summary judgment and apply

the same legal standards governing the district court’s decision. See Sierra Club,

Inc. v. Leavitt, 488 F.3d 904, 911 (11th Cir. 2007).        Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Ave. CLO Fund, Ltd. v. Bank of Am.,

N.A., 723 F.3d 1287, 1294 (11th Cir. 2013). Because a public figure must prove

actual malice by clear and convincing evidence, the appropriate question at

summary judgment is “whether the evidence in the record could support a

reasonable jury finding either that the plaintiff has shown actual malice by clear

and convincing evidence or that the plaintiff has not.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 256–57 (1986).

                                         C

      With respect to the City Pages article—discussing the child custody

proceedings—Mr. Klayman asserts that the article gives the false impression that

                                        11
             Case: 15-12731    Date Filed: 05/27/2016    Page: 12 of 16


he committed and was convicted of child sexual abuse. He specifically points to

the sentence, “Turns out, gays aren’t the only ones capable of disturbing criminal

sexual behavior — apparently even conservative straight guys tight with Bradlee

Dean turn out to be total creeps.” Additionally, Mr. Klayman claims that the

article omitted the fact that no criminal trial took place and that the Cleveland

Department of Children Families, the Cuyahoga County Sheriff, and the District

Attorney “cleared” him of sexual misconduct allegations. Mr. Rupar defends the

use of the word “criminal,” claiming that he understood the conduct described by

the Ohio Court of Appeals to be “criminal” conduct. Moreover, because the Ohio

Court of Appeals upheld the trial court’s ruling, he believed the statement was true.

      Mr. Klayman argues that the June 18 Phoenix New Times article—which

described the pending Arizona Bar investigation and the prior Florida Bar

grievance—is defamatory. The article stated, “Klayman’s been in trouble with a

Bar association before, as he was publicly reprimanded by the Florida Bar in 2011

for taking money from a client, and never doing any work.” According to Mr.

Klayman, this excerpt represents and gives the false impression that he was

reprimanded for taking client money and never doing any work, but he was

actually reprimanded for failing to pay Ms. Humm completely as required by the

settlement. Mr. Hendley responds that he used the public filings related to the

Florida Bar disciplinary proceedings and the Miami New Times story as the basis

                                         12
               Case: 15-12731    Date Filed: 05/27/2016   Page: 13 of 16


for his article and that he believed the statements were true at the time of

publication.

      Mr. Klayman asserts that he presented circumstantial evidence to meet the

clear and convincing standard and allow a reasonable jury to find actual malice.

First, he says the defendants’ lack of editorial or verification processes and the

authors’ failure to contact him for comment before publication is evidence of ill

will and a reckless disregard for the truth. Second, he argues that Mr. Hendley’s

prior criminal convictions reveal a man “who had nothing to lose to take risks and

defame others for a living,” and by hiring him, City Pages demonstrated that it was

“not interested in the truth.”     Mr. Klayman argues that this compounds the

circumstantial evidence of actual malice. The final piece of evidence, according to

Mr. Klayman, is the defendants’ refusal to correct the statements after receiving his

letter demanding correction.

      Mr. Klayman’s characterizations of the defendants are immaterial as to

whether they actually had doubts about the veracity of the statements or alleged

implications. Furthermore, on this record, the defendants’ failure to investigate

and poor journalistic standards are insufficient to establish actual malice. See

Michel, 816 F.3d at 703 (explaining that “[a]ctual malice requires more than a

departure from reasonable journalistic standards” and that “a failure to investigate,

standing on its own, does not indicate the presence of actual malice”). To show

                                          13
             Case: 15-12731    Date Filed: 05/27/2016   Page: 14 of 16


actual malice, a plaintiff must produce evidence “showing that the defendant

purposely avoided further investigation with the intent to avoid the truth.” Id. Mr.

Klayman has not produced any such evidence, and a mere refusal to correct a

publication falls short. See New York Times Co. v. Sullivan, 376 U.S. 254, 286

(1964).

      Evidence that an article contains information that readers can use to verify

its content tends to undermine claims of actual malice. “Where a publisher gives

readers sufficient information to weigh for themselves the likelihood of an article’s

veracity, it reduces the risk that readers will reach unfair (or simply incorrect)

conclusions, even if the publisher itself has.” Michel, 816 F.3d at 703. In this

case, the September 28 article quotes the Ohio Court of Appeals’ opinion: “The

magistrate stated that he could draw an adverse inference from Klayman’s decision

not to testify to these matters because it was a civil proceeding, not criminal.”

D.E. 52-1 at 2 (emphasis added). Likewise, the June 18 article links to the Miami

New Times story that (1) discussed the Florida Bar disciplinary proceedings and

(2) provided a link to the Florida Bar’s public documents. These facts undercut

Mr. Klayman’s case; if the defendants actually had been highly aware of the

publications’ falsity, it is unlikely they would have included source information

that refuted any defamatory claims or implications.

                                         D

                                         14
             Case: 15-12731     Date Filed: 05/27/2016    Page: 15 of 16


      The district court entered summary judgment in favor of Voice Media Group

and Mr. Avidor on every pertinent count, holding that neither published any

articles. As to Count II, which was based on the February 22 article, Mr. Klayman

argued that (1) the statements made by Mr. Hendley in the article were defamatory

and (2) Mr. Hendley was also liable for statements he “republished” by linking to

the September 28 article in his February 22 article. The district court entered

summary judgment in favor of the defendants after finding that (1) the statements

at issue were not false, a required element of defamation, see Rapp, 997 So. 2d at

1106, and (2) Mr. Hendley was not liable for statements in the September 28

article because linking to content that is already publicly available on the internet

does not constitute republication. Mr. Klayman does not challenge these rulings

on appeal and also fails to contest the district court’s grant of summary judgment

on Count V, his corresponding defamation by implication claim based on the

February 22 article. Consequently, we will not consider them, and we affirm these

rulings by the district court. See Norelus v. Denny’s, Inc., 628 F.3d 1270, 1296–97

(11th Cir. 2010) (holding that parties waive all legal claims and arguments not

briefed before the court on appeal). See also Sapuppo v. Allstate Floridian Ins.

Co., 739 F.3d 678, 681 (11th Cir. 2014) (“A party fails to adequately brief a claim

when he does not plainly and prominently raise it, for instance by devoting a

discrete section of his argument to those claims.”) (internal citation omitted).

                                          15
             Case: 15-12731     Date Filed: 05/27/2016    Page: 16 of 16


      Mr. Klayman argues that a blog post authored by Mr. Avidor—later linked

to in Mr. Rupar’s September 28 article that discussed the child custody case—

provides sufficient evidence of defamation by implication to survive summary

judgment. But Mr. Klayman did not raise this argument with the district court. In

his opposition to the motion for summary judgment, Mr. Klayman mentioned the

blog post as circumstantial evidence of actual malice. Only on appeal does he

argue a claim for defamation by implication based on the blog post. We therefore

decline to consider it. See Norelus, 628 F.3d at 1296 (stating that issues not raised

by a party in the district court are not considered on appeal).

      Considering all the evidence, and drawing all reasonable inferences in favor

of Mr. Klayman, we hold that a reasonable jury could not find the existence of

actual malice on the part of the defendants by clear and convincing evidence. The

district court did not err in granting summary judgment in favor of the defendants.

As a result, Mr. Klayman’s claim that the district court erred in denying his motion

to perfect a prayer for punitive damages is rendered moot.

                                          IV

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment on all counts, the denial of Mr. Klayman’s motion to disqualify, and the

denial of his motion to perfect a prayer for punitive damages.

      AFFIRMED.

                                          16